Valentine, J.:
I concur in both the syllabus and opinion delivered in this case, except that I have great doubts as to the correctness of the last paragraph of the syllabus, and of the conclusions reached in the last portion of the opinion. These relate to the exclusion of evidence under the pleadings. The plaintiff’s petition alleged, among other things, that “no petition nor any petition signed by three-fifths of the legal electors of said [Pottawatomie] county has ever been presented to the board of county commissioners of said county,” asking for an election for the relocation of the county seat of said county, and that the “county commissioners illegally, fraudulently and without authority adopted and made an order” for such an election. The defendants’ answer was a general denial. While I think the court below might have permitted the plaintiff under the pleadings to introduce evidence tending to show that the petition which was actually presented to the county commissioners and which appeared *664upon its face to be sufficient, was not, in fact, sufficient, for reasons not shown upon the face of the petition, yet I can hardly say that the court below was bound to admit any such evidence, and unless I could say that the court below was bound to admit such evidence, I cannot say that the court below erred in excluding it. The exclusion of evidence under such circumstances will, however, have this good effect: it will make the parties state in their pleadings the facts of their case in clear and explicit language, and as the facts actually occurred.